Citation Nr: 0108193	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran timely filed a report of unreimbursed 
medical expenses for the period of February 1998 through 
December 1998 for the purpose of payment of Department of 
Veterans Affairs pension benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that the veteran had not 
timely filed an unreimbursed medical expense report for the 
period of February 1998 through December 1998 for the purpose 
of receiving VA pension benefits.  The veteran appealed the 
determination.  


FINDINGS OF FACT

1.  By VA letter dated in March 1998, the veteran was 
informed that the VA could not approve his claim for pension 
or consider his claim for special monthly pension because his 
annual family income exceeded the maximum annual limit set by 
law for a veteran with a dependent; he could reapply if his 
annual family income fell below the maximum annual family 
income for a veteran in his circumstance; and that he could 
possibly lower his annual income by submitting, after 
December 1998, a report of his unreimbursed family medical 
expenses paid after January 23, 1998.  

2.  In September 1999, the RO received from the veteran a 
report of unreimbursed family medical expenses paid between 
February 1, 1998 and December 31, 1998.  


CONCLUSION OF LAW

In September 1999, the veteran timely filed a report of 
unreimbursed family medical expenses paid between February 1, 
1998 and December 31, 1998.  38 U.S.C.A. § 5110(h) (West 
1991); 38 C.F.R. § 3.660(b)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1998, the RO received the veteran's claims for VA 
pension and for aid and attendance or housebound benefits due 
to the veteran's need for the aid of another person.  In the 
veteran's formal application, he noted that his family 
consisted of himself and his wife and that his family's 
annual income consisted of monthly Social Security disability 
benefits for himself and his wife and annual interest and 
dividends received by his wife.  

Accompanying the veteran's application for benefits was a 
January 1998 VA aid and attendance and housebound medical 
evaluation report noting that the veteran was currently in a 
nursing home; that he remained in bed sixteen hours a day; 
and, essentially, that he was unable to perform the daily 
functions of everyday living without the aid of another 
person.  

The RO notified the veteran, by letter in March 1998, that 
his claim for pension or his claim for special monthly 
pension could not be approved because his current and 
anticipated annual family income exceeded the maximum annual 
family income limits set by law for a veteran with a 
dependent.  The letter advised him that he could apply again 
for benefits if his annual family income fell below the 
limits set by law for a veteran in his circumstance.  
Further, he was informed that RO personnel might be able to 
decrease his annual countable family income if, after 
December 31, 1998, he were to submit to the RO a report of 
his unreimbursed family medical expenses paid from January 
23, 1998.  

In September 1999, the RO received from the veteran a report 
of his unreimbursed family medical expenses, which he paid 
between February 1, 1998 through December 31, 1998.  
Accompanying the report was a VA Pension Eligibility 
Verification report noting that the veteran was still 
residing in a nursing home; that his family consisted of him 
and his wife; and that his family income consisted of monthly 
Social Security disability payments for himself and his wife 
and the amount of his wife's annual interest and dividends.  
Also submitted in September 1999 was a medical report from 
the veteran's nursing home confirming his residence in the 
home and describing the care received in the home.  

In a rating decision dated in October 1999, the RO granted 
the veteran entitlement to VA nonservice-connected pension 
and to aid and attendance benefits, the latter effective from 
September 1999, the date of receipt of the veteran's above-
mentioned reports.  By VA letter dated in October 1999, the 
veteran was notified of the grant of entitlement to benefits; 
however, actual payment of benefits was not approved because 
his actual and anticipated annual family income exceeded the 
maximum annual income limits set by law for a veteran with a 
dependent.  The same letter notified him that the reported 
amount of unreimbursed family medical expenses he had paid 
between February 1, 1998 and December 31, 1998 were not 
deducted from his reported annual family income for the year 
1998 because the RO had not received the unreimbursed family 
medical expense report until September 1999, which was over 
one year from the date of the VA's March 1998 letter 
notifying him of disapproval of his pension and special 
monthly pension claims due to excess annual family income.  

Essentially the veteran is contending that when notified in 
March 1998 of the disapproval of his claims, he was advised 
to submit a report of his unreimbursed medical expenses paid 
since January 23, 1998, but not to submit such report until 
after December 31, 1998.  By submitting the report in 
September 1999, he maintains he was in compliance with the 
letter's directive.  

By law and regulation, where an award of pension has been 
deferred, or pension has been awarded at a rate based on 
anticipated income for a year, and the claimant later 
establishes that income for that year was at a rate 
warranting entitlement or increased entitlement, the 
effective date of such entitlement or increase shall be fixed 
in accordance with the facts found, if satisfactory evidence 
is received before the expiration of the next calendar year 
(emphasis added).  See 38 U.S.C.A. § 5110(h); 38 C.F.R. 
§ 3.660(b)(1).  

Applying the relevant law and regulation to the facts in this 
case, the Board notes that when the veteran applied for 
entitlement to nonservice-connected pension and for special 
monthly pension in January 1998, he reported his current and 
anticipated annual family income for himself and his wife, 
which amounted to their current and anticipated Social 
Security disability benefits, and her small annual interest 
and dividends.  The RO personnel were also advised at the 
time that the veteran was in a nursing home (with all the 
expenses entailed with nursing home care).  Based on the 
veteran's anticipated annual family income, his claims were 
not approved; however, he was advised to submit, after 
December 31, 1998, a report of his paid but unreimbursed 
family medical expenses for 1998 and the RO personnel would 
review and deduct the appropriate expenses from his 1998 
family expenses to determine whether he fell within the 
annual family income limitation for receipt of VA pension 
benefits.  By implication, the RO was ascertaining his 
anticipated 1998 annual income as an annual family sum in its 
March 1998 letter, as evidence by advising him to submit his 
report of family unreimbursed medical expenses he had paid in 
1998 but nowhere in that letter did the RO advise him that he 
had to submit the report by March 1999 (one year from the 
date of the letter).  Law and regulation allows him up until 
one year to submit such report, i.e., until December 31, 1999 
in the veteran's case.  By submitting such report in 
September 1999, he was well within this legislative time 
frame for consideration of those unreimbursed family medical 
expenses in determining his 1998 annual income for 
entitlement to VA pension benefits.  For those reasons, the 
Board finds that the veteran had timely submitted a report of 
unreimbursed family medical expenses for 1998 for 
consideration in computing his annual family income to 
determine his eligibility for receipt of VA pension benefits 
for that year.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Nonetheless, in light of the 
Board's favorable finding in the veteran's case, a remand to 
the RO to ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
on the issue of a timely submission of his unreimbursed 
medical report would serve no purpose.  


ORDER

To the extent that the receipt in September 1999 of the 
veteran's report of unreimbursed medical expenses for the 
period of February 1998 through December 1998 for the purpose 
of payment of pension Department of Veterans Affairs benefits 
was timely, the appeal is granted.  


REMAND

Since the Board has found that the veteran has timely 
submitted a report of his unreimbursed family medical 
expenses paid in 1998, the RO must now include consideration 
of those expenses in computing the veteran's family annual 
income for 1998 to determine his eligibility for actual 
receipt pension benefits and, if eligible, the amount of such 
benefits.  

As noted in the body of this decision, there has been a 
significant change in the law during the pendency of this 
appeal.  Recently, Congress clarified the VA's duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes evidence sufficient to adjudicate the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required on the issue of entitlement to VA pension 
benefits based on the veteran's annual family income for 1998 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time on the issue being 
remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO is to determine the veteran's 
eligibility for VA pension benefits for 
1998 and, if eligible, the amount of such 
benefits, based on his reported 
anticipated and actual 1998 annual family 
income, to include consideration of his 
reported 1998 unreimbursed family medical 
expenses.  

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for VA 
pension benefits for 1998 in light of all 
applicable evidence of record and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

5.  If the benefits sought by the veteran 
are denied, the veteran and his 
representative are hereby informed that 
the veteran must submit a timely notice of 
disagreement, as well as a timely 
substantive appeal, following the RO's 
issuance of a statement of the case in 
order to perfect his right to appeal any 
future denial of his claim by the RO.  At 
this time, the Board does not have 
jurisdiction over the issue of entitlement 
to VA pension benefits and it may not 
exercise jurisdiction over that issue 
without a timely perfected appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

